This cause is submitted on motion of plaintiff, appellee herein, to dismiss the appeal on the ground that defendant, appellant herein, failed to comply with the provisions of Section 13459-3, General Code, which requires the assignments of error and briefs of the appellant to be filed with the transcript.
This is an appeal on questions of law. The charge against the defendant was for nonsupport. The transcript *Page 50 
was filed in this court on January 23, 1948. The assignments of error and briefs were not filed until March 22, 1948.
The provisions of Section 13459-3, General Code, that an appellant's brief and assignments of error shall be filed with the transcript, are mandatory, and a motion to dismiss an appeal for noncompliance therewith will be sustained. State v.Parnell, 56 Ohio App. 77, 10 N.E.2d 18; State v. Jarcho,65 Ohio App. 417, 30 N.E.2d 444; State v. Smith, 33 Ohio Law Abs., 612, 35 N.E.2d 968; City of Columbus v. Balzan,
38 Ohio Law Abs., 141, 49 N.E.2d 592; State v. Barber,
44 Ohio Law Abs., 381, 65 N.E.2d 669; State v. Davis, 47 Ohio Law Abs., 415, 69 N.E.2d 532; State v. Hailey, 49 Ohio Law Abs., 159, 75 N.E.2d 603; State v. Trimmer, 80 Ohio App. 545,  76 N.E.2d 896.
The motion to dismiss the appeal will be sustained.
Motion sustained.
WISEMAN, P.J., MILLER and HORNBECK, JJ., concur. *Page 51